Exhibit 10.6

 

 



NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE SECURITIES REPRESENTED
HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED
OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT CONSTITUTE AND
WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE SECURITIES LAWS,
AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT (TO
THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. THE HOLDER HEREOF AGREES THAT IT WILL
DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM THE SECURITIES HEREBY
REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.

 

STOCK PURCHASE WARRANT

  

BALQON CORPORATION

 

Warrant No. M2-[___] Original Issue Date: May 18, 2012

 



THIS CERTIFIES that, for value received, [___________](the “Holder”), is
entitled, upon the terms and subject to the conditions hereinafter set forth, to
subscribe for and purchase, from BALQON CORPORATION, a Nevada corporation (the
“Company”), at any time immediately after the Original Issue Date upon the terms
and subject to the conditions set forth herein, from the Company,
[_________________] ([___________]) shares of Common Stock of the Company. The
Exercise Price of one share of Common Stock under this Warrant shall be $0.40,
subject to adjustment as provided herein. If the purchase rights represented by
this Warrant are not exercised before the close of business on March 31, 2015,
this Warrant shall be void. This Warrant was issued by the Company pursuant to
the terms and conditions contained in that certain Securities Purchase Agreement
between the original Holder and the Company (the “Securities Purchase
Agreement”). The term “Warrant” as used herein shall include this Warrant, which
is one of a series of warrants issued pursuant to the terms and conditions
contained in the Company’s Confidential Private Placement Memorandum dated March
21, 2012 (“Memorandum”). This Warrant, together with the similar Warrants issued
in exchange for warrants initially issued pursuant to the Memorandum, are
collectively referred to herein as the “Warrants”. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them as set forth
in the Securities Purchase Agreement or the 10% Secured Subordinated Convertible
Promissory Notes issued in exchange of the 10% Subordinated Convertible
Promissory Notes initially issued pursuant to the terms of the Memorandum.

 

-1-

 

1.            Title of Warrant. Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company,
referred to in Section 2 hereof, by the holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant together with the Assignment
Form annexed hereto properly endorsed.

 

2.            Exercise of Warrant.

 

(a)            The purchase rights represented by this Warrant are exercisable
by the Holder by the surrender of this Warrant and the Notice of Exercise
annexed hereto duly completed and executed on behalf of the Holder, at the
office of the Company (or such other office or agency of the Company as it may
designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company), upon payment in cash, certified check or
wire transfer of funds, of the aggregate Exercise Price for that number of
Warrant Shares then being purchased.

 

(b)            This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the Exercise Date, and the person entitled to
receive the shares of Common Stock issuable upon such exercise shall be treated
for all purposes as the holder of record of such shares as of the close of
business on such date. As promptly as practicable on or after such date and in
any event within ten (10) days thereafter, the Company at its expense shall
issue and deliver to the person or persons entitled to receive the same a
certificate or certificates for the number of shares issuable upon such
exercise. In the event that this Warrant is exercised in part, the Company at
its expense will execute and deliver a new Warrant of like tenor exercisable for
the number of shares for which this Warrant may then be exercised. Each exercise
hereof shall constitute the reaffirmation by the holder hereof that the
representations and warranties contained in Section 3.2 of the Securities
Purchase Agreement are true and correct in all material respects with respect to
the Holder of the Warrant as of the time of such exercise. “Exercise Date” when
used herein means the date on which the Holder shall have delivered to the
Company (i) this Warrant and the Notice of Exercise annexed hereto duly
completed and executed on behalf of the Holder and (ii) payment in cash,
certified check or wire transfer of funds.

 

3.            No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. With respect to any fraction of a share called for upon the exercise of
this Warrant, an amount equal to such fraction multiplied by the then current
price at which each share may be purchased hereunder shall be paid in cash to
the holder of this Warrant.

 

4.            Charges, Taxes and Expenses. Issuance of certificates for shares
of Common Stock upon the exercise of this Warrant shall be made without charge
to the holder hereof for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the holder of this Warrant or in such name or names as may be directed by the
holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the holder
hereof; and provided further, that upon any transfer involved in the issuance or
delivery of any certificates for shares of Common Stock, the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto. The Holder of the Warrant shall be
responsible for income taxes due under federal, state, or other law, if any, if
any such tax is due.

 



-2-

 

 

 

5.            No Rights as Stockholders. This Warrant does not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Company prior to the exercise thereof. Nothing in this Warrant shall be
construed to give any person, firm or corporation (other than the Company and
the Holder of this Warrant) any legal or equitable right, remedy or claim, it
being agreed that this Warrant shall be for the sole and exclusive benefit of
the Company and the Holder of this Warrant.

 

6.            Exchange and Registry of Warrant. This Warrant is exchangeable,
upon the surrender hereof by the registered holder at the above-mentioned office
or agency of the Company, for a new Warrant of like tenor and dated as of such
exchange. The Company shall maintain at the above-mentioned office or agency a
registry showing the name and address of the registered holder of this Warrant.
This Warrant may be surrendered for exchange, transfer or exercise, in
accordance with its terms, at such office or agency of the Company, and the
Company shall be entitled to rely in all respects, prior to written notice to
the contrary, upon such registry.

 

7.            Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation,
in lieu of this Warrant.

 

8.            Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a legal holiday.

 

9.            Transferability and Nonnegotiability of Warrant. This Warrant may
not be transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). Subject to the provisions of this Warrant with respect to
compliance with the Securities Act, title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.

 

-3-

 

10.            Compliance With Securities Laws.

 

(a)            The Holder of this Warrant represents and warrants that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act or any state securities laws. Upon exercise of
this Warrant, the Holder shall, if requested by the Company, confirm in writing,
in a form satisfactory to the Company, that the shares of Common Stock so
purchased are being acquired solely for the Holder’s own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.

 

(b)            This Warrant and all shares of Common Stock issued upon exercise
hereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE SECURITIES REPRESENTED
HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED
OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT CONSTITUTE AND
WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE SECURITIES LAWS,
AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT (TO
THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. THE HOLDER HEREOF AGREES THAT IT WILL
DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM THE SECURITIES HEREBY
REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.

 

11.            Early Termination; Anti-Dilution and Reclassification.

 

(a)            Merger, Sale of Assets, etc. If all or any portion of this
Warrant is exercised subsequent to a merger, consolidation, exchange of shares,
reorganization, or other similar event (“Change in Control”) occurring after the
date hereof, as a result of which shares shall be changed into cash, other
property, or the same or a different number of shares of the same or another
class or classes of securities of the Company or another entity, the Holder
exercising this Warrant shall receive, for the exercise price, the aggregate
amount of cash or other property and the aggregate number of shares and class of
securities which the Holder would have received if this Warrant was exercised
immediately before the Change in Control. If an adjustment under this section
would create a fractional share or a right to acquire a fractional share, the
fractional share will be rounded up to, and issued as, a whole share. If,
pursuant to a Change of Control event, the shares shall be exchanged solely for
cash (in such case, a “Triggering Event”), then the Company shall give the
Holder written notice describing the material terms and conditions of such
impending transaction not later than ten (10) days prior to the stockholders’
meeting called to approve such transaction (or such longer period if required by
the General Corporation Law of the State of California), or ten (10) days prior
to the closing of such transaction (or such longer period if required by the
General Corporation Law of the State of California), whichever is earlier, and
shall also notify the holder of this Warrant of the final approval of such
transaction.

 

-4-

 

(b)            Reclassification, etc. If the Company at any time shall, by
subdivision, combination or reclassification of securities or otherwise, change
any of the securities to which purchase rights under this Warrant exist into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter be to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change. If shares of the
Company’s Common Stock are subdivided or combined into a greater or smaller
number of shares of Common Stock, the purchase price under this Warrant shall be
proportionately reduced in case of subdivision of shares or proportionately
increased in the case of combination of shares and the number of shares of
Common Stock purchasable under this Warrant shall be proportionally increased in
the case of a subdivision and decreased in the case of combination, in all cases
by the ratio which the total number of shares of Common Stock to be outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

 

(c)            Subsequent Equity Sales.

 

(i)            If, at any time while this Warrant is outstanding, the Company
sells or grants any option to purchase, or sell or grant any right to reprice,
or otherwise dispose of or issue (or announces any offer, sale, grant or any
option to purchase or other disposition) any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock, at an
effective price per share less than the then Exercise Price (such lower price,
the “Base Share Price” and such issuances collectively, a “Dilutive Issuance”)
(if the holder of the Common Stock or Common Stock Equivalents so issued shall
at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices or otherwise, or
due to warrants, options or rights per share which are issued in connection with
such issuance, be entitled to receive shares of Common Stock at an effective
price per share that is less than the Exercise Price, such issuance shall be
deemed to have occurred for less than the Exercise Price on such date of the
Dilutive Issuance), then, the Exercise Price shall be reduced and only reduced
to equal the Base Share Price. Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued.

 

-5-

 

(ii)            Notwithstanding the foregoing, no adjustments shall be made,
paid or issued under this Section 11(c) in respect of an Exempt Issuance. The
Company shall notify the Holder, in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 11(c), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 11(c), upon the occurrence of any Dilutive Issuance, after the date of
such Dilutive Issuance the Holder is entitled to receive a number of Warrant
Shares based upon the Base Share Price regardless of whether the Holder
accurately refers to the Base Share Price in the Notice of Exercise.

 

(iii)            Calculations. All calculations under this Section 11 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 11, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

(d)            Cash Distributions. No adjustment on account of cash dividends or
interest on the Company’s Common Stock or other securities purchasable hereunder
will be made to the purchase price under this Warrant.

 

(e)            Authorized Shares. The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of Common
Stock upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of the
Company’s Common Stock upon the exercise of the purchase rights under this
Warrant.

 

12.            Miscellaneous.

 

(a)            Issue Date. The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
the Company on the date hereof. This Warrant shall be binding upon any
successors or assigns of the Company. This Warrant shall constitute a contract
under the laws of the State of California and for all purposes shall be
construed in accordance with and governed by the laws of said state.

 

(b)            Restrictions. The holder hereof acknowledges that the Common
Stock acquired upon the exercise of this Warrant may have restrictions upon its
resale imposed by state and federal securities laws.

 

(c)            Waivers and Amendments. Any term of this Warrant may be amended
with the written consent of the Company and the holders of Warrants representing
not less than a majority of the shares of Common Stock issuable under the then
outstanding Warrants even without the consent of the Holder. Any amendment
effected in accordance with this Section shall be binding upon each holder of
any of the Warrants, each future holder of all such Warrants, and the Company;
provided, however, that such amendment must apply to all such holders equally
and ratably in accordance with the number of shares of Common Stock issuable
upon exercise of their Warrants. The Company shall promptly give notice to all
holders of Warrants of any amendment effected in accordance with this
Section 12.

 

-6-

 

(d)            Notices. Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex, facsimile or e-mail, then such notice shall be deemed given upon receipt
of confirmation of complete transmittal, (iii) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one business day
after delivery to such carrier. All notices shall be addressed as follows: if to
the Holder of the Warrant, at its address as set forth in the Company’s books
and records and, if to the Company, at the address as follows, or at such other
address as the Holder of the Warrant, or the Company may designate by ten days’
advance written notice to the other:

 

If to the Company:

Balqon Corporation
1420 240th Street
Harbor City, California 90710
Facsimile: (310) 326-3056

 

(e)            Binding Agreement; Assignment. The terms and conditions of this
Warrant shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties. Nothing in this Warrant,
express or implied, is intended to confer upon any third party any rights,
remedies, obligations, or liabilities under or by reason of this Warrant. This
Warrant may not be assigned by Holder (other than to a Related Person) without
the prior written consent of the Company. “Related Person” shall mean with
respect to any Holder (i) any affiliate of such person, (ii) any investment
fund, investment account or investment entity whose investment manager,
investment advisor or general partner, is such Holder or any affiliate of such
Holder or any member, partner, officer or employee of such Holder or any
affiliate of such Holder, (iii) any member or partner of any Holder specified in
clause (i) or (ii) above, and (iv) any officer or employee of any person
specified in clause (i), (ii) or (iii) above.

 

(signature page follows)

 

-7-

 

IN WITNESS WHEREOF, BALQON CORPORATION has caused this Warrant to be executed by
its officers thereunto duly authorized.

 

 

 

  BALQON CORPORATION   By:  /s/ Balwinder Samra             Name: Balwinder
Samra   Title: President and Chief Executive Officer

 

 

 

 

 

 

Name of Holder:                                           


_______________________________
(Signature)




 

Address:                                       

                                                        






                                                        



 

 

 

Telephone:                        

 Facsimile:                         

 

 

 

-8-

 

 

 

NOTICE OF EXERCISE

 

To:            BALQON CORPORATION

 

(1)            The undersigned Holder hereby exercises its rights purchase
____________ shares of Common Stock of BALQON CORPORATION pursuant to the
provisions of Section 2(a) of the attached Warrant, and tenders herewith payment
of the purchase price for such shares in full.

 

(2)            In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon exercise thereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, and for investment, and that the undersigned will
not offer, sell or otherwise dispose of any such shares of Common Stock except
under circumstances that will not result in a violation of the Securities Act,
or any applicable state securities laws.

 

(3)            In exercising this Warrant, the undersigned hereby affirms that
the representations and warranties contained in Section 3.2 of the Securities
Purchase Agreement are true and correct in all material respects.

 

(4)            Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
specified below:

 

 

 

  ______________________________   (Name)   ______________________________  
(Name)

 

 

(5)            Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:

 

 

 

  ______________________________ (Name)     ___________________
______________________________ (Date) (Signature)

-9-

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

 

Name of Assignee

 

Address

 

No. of Shares

 

                 

and does hereby irrevocable constitute and appoint _______________________
Attorney to make such transfer on the books of BALQON CORPORATION, maintained
for the purpose, with full power of substitution in the premises.

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of Common Stock to be issued upon exercise hereof or conversion thereof
except under circumstances which will not result in a violation of the
Securities Act or any state securities laws. Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of Common Stock so purchased are being acquired for
investment and not with a view toward distribution or resale.

 

 

 

Dated: _____________________ ___________________________   Signature of Holder

 

 

